Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 8-9, 12-15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,414,819 in view of Gandhi et al. (US 2003/0069539, hereinafter “Gandhi”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the copending application are claiming common subject matter, as discussed below (citations from printed patent).
	Regarding claim 1, the patent recites an embolic coil delivery system comprising: a delivery pusher having a proximal end and a distal end (claim 1, line 2), and used to deliver an embolic coil (implant device delivery system fully capable of delivering an embolic coil; it is noted the embolic coil is not positively recited); an electrically activated implant release member (claim 1, line 3); a conductive core member having an externally exposed portion at the proximal end for connection to a power source (claim 1, lines 7-9); an insulating layer disposed on at least a portion of the conductive core member near the proximal end (claim 1, lines 10-11); and, a conductive layer disposed on at least a portion of the insulating layer, and having an externally exposed surface for connection to the power source (claim 1, lines 12-14); wherein the conductive layer and the conductive core conduct an electrical current from the proximal end of the delivery pusher to the electrically activated implant release member (claim 1, lines 15-18).  However, claim 1 of the patent recites an “electrically activated implant release member” and does not recite “an electrically activated heater coil”.  Gandhi discloses a similar embolic coil delivery system comprising a delivery pusher (42) releasably connected to an embolic coil (44) (para [0037]) and an electrically activated heater coil (66) (para [0039]), wherein the when the heater coil is energized, the embolic coil detaches from the pusher (para [0039]; Fig 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claimed invention of the patent such that the “electrically activated implant release member” was a heater coil, as taught by Gandhi, since a heater coil has been shown to be an effective means of detaching a embolic coil or implant.  It is also noted claim 5 of the patent recites “wherein said activated implant release member is a heater member”.   
	Regarding claim 2, the patent recites further comprising a tether which connects the embolic coil to the delivery pusher (claim 1, lines 4-6).  
	Regarding claim 5, the patent recites further comprising first and second wires connected distally to the heater coil (electronic circuit – claim 6).  
	Regarding claim 8, the patent discloses an embolic coil delivery system comprising: a delivery pusher (claim 7, line 2) releasably connected to an embolic coil; a conductive core member spanning a length of the delivery pusher (claim 7, lines 3-4); a first proximal contact formed from an externally exposed section of the conductive core member (claim 7, lines 9-12); a second proximal contact formed from a conductive layer (claim 7, lines 13-15), where the conductive layer is disposed over an insulative layer which is disposed over the conductive core member, such that the conductive layer and the conductive core member are electrically isolated (claims 9-11); an electrically actuated implant release mechanism in electrical communication with the first proximal contact and the second proximal contact, wherein when the heater coil is energized, the embolic coil detaches from the delivery pusher (claim 7, lines 5-8, 23-27).  However, claim 7 of the patent recites an “electrically activated implant release mechanism” and does not recite “an electrically activated heater coil”.  Gandhi discloses a similar embolic coil delivery system comprising a delivery pusher (42) releasably connected to an embolic coil (44) (para [0037]) and an electrically activated heater coil (66) (para [0039]), wherein the when the heater coil is energized, the embolic coil detaches from the pusher (para [0039]; Fig 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claimed invention of the patent such that the “electrically activated implant release member” was a heater coil, as taught by Gandhi, since a heater coil has been shown to be an effective means of detaching a embolic coil or implant.  It is also noted claim 5 of the patent recites “wherein said activated implant release member is a heater member”.   
	Regarding claim 9, the patent recites further comprising a tether which connects the implant to the delivery pusher (claim 7, lines 7-8, 23-27).  
	Regarding claim 12, the patent recites further comprising wires electrically linking the first and second proximal contacts to the electrically actuated implant release mechanism (claim 12).  
	Regarding claim 13, the patent recites wherein the first and second proximal contacts are configured to be connected to a power or voltage source (claim 7, lines 20-22).  
	Regarding claim 14, the patent recites an embolic coil delivery system comprising: a pusher (claim 14, lines 2-3) releasably connected to an embolic coil; an electrically actuated implant release mechanism disposed near a distal end of the pusher for releasing the embolic coil (claim 14, lines 4-6); and, an open electrical circuit passing through the electrically actuated implant release mechanism (claim 14, lines 7-8); wherein the open electrical circuit is closeable at a proximal end of the pusher by connecting a power source between an exposed portion of a conductive core wire and a conductive band on an outer surface of the pusher, the conductive band having a proximal end spaced distally from a distal end of the exposed portion and electrically insulated from the conductive core wire (claim 14, lines 9-15).  However, claim 14 of the patent recites an “electrically activated implant release mechanism” and does not recite “an electrically activated heater coil”.  Gandhi discloses a similar embolic coil delivery system comprising a delivery pusher (42) releasably connected to an embolic coil (44) (para [0037]) and an electrically activated heater coil (66) (para [0039]), wherein the when the heater coil is energized, the embolic coil detaches from the pusher (para [0039]; Fig 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claimed invention of the patent such that the “electrically activated implant release member” was a heater coil, as taught by Gandhi, since a heater coil has been shown to be an effective means of detaching a embolic coil or implant.  It is also noted claim 5 of the patent recites “wherein said activated implant release member is a heater member”.   
	Regarding claim 15, the patent recites further comprising a tether which connects the implant to the delivery pusher (claim 14, lines 2-3).  
	Regarding claim 19, the patent recites wherein the exposed portion of the conductive core wire comprises a first electrical contact (claim 14, lines 11-15).  
	Regarding claim 20, the patent recites wherein the conductive band comprises a second electrical contact (claim 14, lines 11-15).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2003/0069539, hereinafter “Gandhi”) in view of Whittaker et al. (US 2005/0273020, hereinafter “Whittaker”).
	Regarding claims 1, 5, 6, 8, 12, 14, 19, and 20, Gandhi discloses the invention substantially as claimed including an embolic coil delivery system (Figs 3-6) comprising: a delivery pusher (42) having a proximal end and a distal end, releasably connected to an embolic coil (44) (para [0037]); and an electrically activated heater coil (66) (para [0039]).
	Gandhi discloses first and second wires (electrical connectors 68) are connected distally to the heater coil (66) to conduct an electrical current from the proximal end of the delivery pusher (at control unit 70) to the heater coil (66) (para [0039]), wherein when the heater coil is energized, the embolic coil detaches from the pusher (para [0039]; Fig 6). However, Gandhi does not disclose the details of the proximal end of the device and is silent on the connection of the electrical connectors (68) with a power source. 
	Whittaker discloses a vascular guidewire system with conductive members delivering electrical energy between a hand-held power source (110) external to the body and a distal end (actuator 12) within the body. Whittaker teaches the system comprises a conductive core member (8) having an externally exposed portion (first electrical contact) at the proximal end for connection to the power source, an insulating layer (7) disposed on at least a portion of the conductive core member near the proximal end, and a conductive layer/band (exposed portion 13 of wrapped wire 10) disposed on at least a portion of the insulating layer and having an externally exposed substantially circumferential surface (second electrical contact) for connection to the power source, wherein the conductive layer and the conductive core conduct electrical current from the proximal end of the device to the distal end of the device (para [0051]), and wherein connection to the power source closes the circuit. A distal end of the first electrical contact (exposed surface of core 8) is proximal of a proximal end of the second electrical contact (exposed portion 13 of wrapped wire 10) and the first and second contacts are separated axially by a portion of the insulating layer (Fig 1F). In particular, Whittaker teaches:

“In use, the portion labeled 13, uninsulated, would serve as an electrically negative (or positive) connection point, while the uninsulated portion of the exposed inner core wire 8, to which the reference numeral is directed in FIG. 1 F, would serve as an electrically positive (or negative) connection point.” (para [0051])

and

“The proximal portion 6 of the guidewire 1 is formed of an outer wrapped wire 10, having a protruding inner core wire 8. The inner core wire 8 is electrically insulated from the outer core wire 10. The proximal tip 17 (as seen, e.g., in FIG. 1F) of the inner core wire 8 has little or no insulation, such that it may make electrical connection with a connection jack 120. The proximal portion of the outer wrapped wire 10 also lacks insulation, such that it may also make electrical contact with a different portion of the connection jack 120. Therefore, these two distinct connection points on the guidewire are able to make an electrical connection between the guidewire 1 and the connection jack 120 in order to allow delivery and return of electrical current while still meeting the design requirements of a low profile, coaxial system.” (para [0069])

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Gandhi such that the electrical connectors (68) were connected to a conductive core member and conductive layer, respectively, separated by an insulating layer for connection to a power source at the proximal end, as taught by Whittaker, since Whittaker teaches such a configuration is a known connection mechanism between conductive members and a power source and such a mechanism meets the design requirements of a low profile, coaxial system (para [0069]).  

	Regarding claims 2, 9, and 15, Gandhi discloses a tether (62) connects the embolic coil to the delivery pusher (42) (para [0038]).  
	Regarding claims 3, 10, and 16, Gandhi discloses the tether (62) is attached to a distal section of the delivery pusher (42), passes through the heater coil (66), and is attached to a proximal section (connector ring 60) of the embolic coil (44) (para [0038-0039]; Fig 4).  
	Regarding claims 4, 11, and 17, Gandhi discloses electrical activation of the heater coil severs the tether, thereby releasing the embolic coil (para [0039]; Fig 6).  
	Regarding claims 7 and 18, Gandhi discloses the power source includes a DC battery (para [0035] - the power supply may house a small battery sufficient to supply electrical current to the heater coil).  
	Regarding claim 13, Gandhi discloses wherein the first and second proximal contacts are configured to be connected to a voltage source (para [0035, 0039]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771